Exhibit 10.1

May 3, 2010

GeoMet, Inc.

909 Fannin Street

Suite 1850

Houston, TX 77010

Attention: J. Darby Seré

CONFIDENTIAL

Subject: $40,000,000 Backstop Commitment to Purchase Convertible Redeemable
Preferred Stock (“Preferred Stock”)

Gentlemen:

We are pleased to inform you that Sherwood Energy, LLC (“Sherwood”) has approved
a backstop commitment (the “Backstop Commitment”) to purchase up to $40,000,000
of Preferred Stock of GeoMet, Inc., a Delaware corporation (“GeoMet” or the
“Issuer”) in the event that GeoMet’s proposed rights offering of Preferred Stock
to its current stockholders (the “Rights Offering”) is not fully subscribed by
such stockholders. The Backstop Commitment is more specifically described in the
Summary of Terms and Conditions dated as of May 3, 2010, attached hereto and
incorporated herein by this reference (the “Term Sheet”). The Backstop
Commitment is subject to the terms and conditions specified in this letter, the
Term Sheet and the Confidential Payment Letter referred to below, and is subject
to the execution of the final documentation.

Prior to Sherwood becoming obligated to purchase any shares of Preferred Stock
pursuant to the Backstop Commitment in the event the Rights Offering is not
fully subscribed by GeoMet’s existing stockholders, the Issuer shall execute, or
cause to be executed, and shall deliver to Sherwood, a backstop agreement (the
“Backstop Agreement”) and all agreements and other documents and instruments
deemed appropriate by Sherwood to evidence the Backstop Commitment and all terms
and conditions described in this commitment letter. All such agreements,
instruments, and other documents shall be in form and substance satisfactory to
Sherwood.

In addition to the conditions to the Backstop Commitment or closing set forth in
the Term Sheet, the Confidential Payment Letter between the Issuer and Sherwood
dated May 3, 2010 (the “Confidential Payment Letter”) and final documentation,
the Backstop Commitment is subject to (i) the satisfactory completion of
Sherwood’s due diligence with respect to the oil and gas assets owned, leased
and/or to be acquired by GeoMet (collectively, the “Assets”), including but not
limited to a satisfactory review of title documentation pertaining to the Assets
and the underlying data supporting those reports and documents, as well as a
satisfactory business and legal review of the other assets and liabilities,
businesses and operations, proposed organization and legal structure, and tax,
labor, environmental, financial, ERISA, litigation, significant contracts,
including, but not limited to, marketing contracts, contract operating
agreements, oil and gas leases, transportation arrangements and other matters
relating thereto; (ii) no change, occurrence or development shall have occurred
or become known to us since the date hereof that could reasonably be expected to
have a material adverse effect on the business, condition (financial or
otherwise), operations, performance, assets or prospects of the Issuer or the
Assets; (iii) the absence of any material adverse conditions in the financial,
banking, loan syndication or capital markets; (iv) execution and delivery of an
extension of the Issuer’s senior debt facility on terms that are acceptable to
Sherwood; (v) resolution of the CNX litigation; and (vi) the payment in full of
all payments, expenses and other amounts payable to us under this commitment
letter and the Confidential Payment Letter.

Whether or not the transactions contemplated hereby are consummated, the Issuer
hereby agrees to indemnify and hold harmless Sherwood and its affiliates and
their respective directors, officers, employees, agents and attorneys (each, an
“indemnified person”) from and against any and all losses, claims, damages,
liabilities (or actions or other proceedings commenced or threatened in respect
thereof) and expenses, including, without limitation, any loss, claim, damage or
liability alleged by the Issuer or any of its owners or affiliates, that arise
out of, result from or in any way relate to this commitment letter, the
Confidential Payment Letter, or the provisions of the Backstop Agreement, and to
reimburse each indemnified person, upon its demand for all reasonable legal or
other expenses (including but not limited to the reasonable fees and expenses of
outside counsel) incurred in connection with investigating, defending or
participating in any such loss, claim, damage, liability or action or other
proceeding (whether or not such indemnified person is a party to any action or
proceeding out of which any such expenses arise), in all cases, whether or not
caused or arising, in whole or in part, out of the comparative, contributory or
sole negligence of any indemnified person, other than any of the foregoing
claimed by any indemnified person to the extent incurred by reason of the gross
negligence or willful misconduct of such person. Sherwood shall not be
responsible or liable to the Issuer or any other person for any consequential,
indirect, special or punitive damages which may be alleged. The obligations
contained in this paragraph will survive the closing of the Backstop Agreement
or the expiration of this commitment letter.



--------------------------------------------------------------------------------

Whether or not the Backstop Agreement or any similar agreement with the Issuer
is executed, the Issuer shall pay and reimburse Sherwood, immediately upon
demand, for all reasonable costs and out-of-pocket expenses (including but not
limited to the reasonable fees and expenses of outside counsel) expended or
incurred by Sherwood in connection with the negotiation, preparation,
administration (including waivers and amendments), and enforcement of this
commitment letter, the Confidential Payment Letter, the Backstop Agreement and
the purchase documents contemplated hereby. At Sherwood’s option, the Issuer
shall pay such fees directly to the attorneys or other professionals as directed
by Sherwood, and shall report such payment(s) to the payees as required by
section 6045 of the Internal Revenue Code of 1986, as amended.

Your acknowledgment and acceptance of this commitment letter and the
Confidential Payment Letter will constitute acceptance of the terms and
conditions set forth herein and therein. The terms of the Confidential Payment
Letter are an integral part of our Backstop Commitment hereunder, and constitute
part of this commitment letter for all purposes. Each of the amounts described
in the Confidential Payment Letter shall be non-refundable when paid, shall be
due and payable in U.S. dollars in Houston, Texas and, in the case of the
amounts payable at Closing, at our discretion, shall be deducted from the
purchase price payable by Sherwood for shares of Preferred Stock. Unless you
accept this commitment letter or it is otherwise terminated by Sherwood prior to
Sherwood’s receipt of your acceptance, this commitment letter will expire on
May 4, 2010, at 5:00 p.m. CDT. If you accept this commitment letter, it will
remain effective until the execution of a definitive Backstop Agreement by
Sherwood and Issuer, whereupon it will expire; provided, however, if a Backstop
Agreement is not executed by May 21, 2010 despite the reasonable best efforts of
all parties, this commitment letter will lapse and will no longer be effective
unless the parties agree otherwise and Sherwood shall have no further obligation
under this commitment letter after that date. The parties acknowledge and agree
that if a Backstop Agreement is not executed by May 21 2010, Sherwood shall be
entitled to retain the $250,000 payment set forth in the Confidential Payment
Letter and shall be entitled to reimbursement of its expenses as set forth
therein. Provided that you accept this commitment letter by May 4, 2010,
Sherwood will commence due diligence immediately on your acceptance of this
commitment letter and will complete the due diligence process by May 11, 2010;
provided that the terms of this commitment letter are expressly conditioned on
satisfactory completion of such due diligence process.

To encourage Sherwood to proceed immediately with the due diligence process and
to use its reasonable best efforts to enter into a definitive Backstop Agreement
by May 21, 2010, during the term of this commitment letter the Issuer will not,
and will use reasonable efforts to ensure that its affiliates and
representatives do not, directly or indirectly, solicit any offer from, initiate
or engage in any discussions or negotiations with, or provide any information
other than publicly available information to, any corporation, partnership,
person, or other entity or group (other than Sherwood and its affiliates and
representatives) concerning any possible proposal regarding a sale of capital
stock of the Issuer or other financing transaction by the Issuer; provided,
however, that to the extent required by fiduciary obligations under Delaware
law, as advised by counsel to the Company, the Company and such other persons
shall be entitled to respond to an unsolicited written bona fide proposal
relating to an alternative transaction if Issuer’s board of directors, or a
committee thereof, has concluded in good faith that such proposal is, or is
reasonably likely to result in, a superior proposal. The Issuer will promptly
advise Sherwood orally and in writing of the terms of any superior proposal by a
third party regarding such a transaction and shall not accept such a superior
proposal without first giving Sherwood three (3) business days to respond with a
revised offer for this transaction.



--------------------------------------------------------------------------------

You represent and warrant that (i) all information that has been or will
hereafter be made available to us by you or any of your representatives in
connection with the transactions contemplated hereby is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made; and (ii) all
financial projections, if any, that have been or will be prepared by you and
made available to us have been or will be prepared in good faith based upon
reasonable assumptions. You agree to supplement such information and projections
from time to time so that the representations and warranties contained in this
paragraph remain correct.

In issuing this commitment letter, we are relying on the accuracy of the
information furnished to us by you or your affiliates or otherwise on your or
their behalf, without independent verification thereof.

The Backstop Commitment is personal to the Issuer, and may not be transferred or
assigned without the prior written consent of Sherwood. No third party
beneficiaries are intended in connection with this commitment letter. You may
not disclose or exhibit any portion of this commitment letter to any person or
entity (other than the Issuer’s counsel, employees, agents, and representatives)
without prior written consent of Sherwood; no such consent shall create any
third-party beneficiary as to the Backstop Commitment.

The Backstop Commitment may be satisfied by the execution and delivery of the
Backstop Agreement by Sherwood or, in the alternative, by one of its affiliates,
as Sherwood may determine in its discretion. If such other affiliate or
subsidiary elects to assume the obligations of Sherwood hereunder, it shall,
upon execution and delivery of such final loan documentation, be deemed to
replace Sherwood for purposes of this commitment letter (and Sherwood shall be
released thereby) and shall be entitled to all rights and privileges accorded
Sherwood herein and therein.

This commitment letter is not meant to be, nor shall it be, construed as an
attempt to define all of the terms and conditions of the Backstop Agreement
described herein. Rather, it is intended only to outline certain basic points of
understanding around which the legal documentation is to be structured. Further
negotiations will not be precluded by the issuance of this commitment letter and
its acceptance by the Issuer.

You hereby irrevocably (i) submit to the nonexclusive jurisdiction of any Texas
state or federal court sitting in Harris County, Texas, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
commitment letter; (ii) agree that all claims in respect of such action or
proceeding may be heard and determined in such Texas state court or in such
federal court; (iii) waive, to the fullest extent you may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding; (iv) irrevocably consent to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to you at
your address specified above or in any other manner permitted by law; and
(v) agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

This commitment letter may not be amended or modified except in writing signed
by both parties hereto. You may not assign or delegate any of your rights or
obligations hereunder without our written consent.

This commitment letter shall be governed by, and construed in accordance with,
the laws of the State of New York. Except as otherwise specifically set forth
herein, this commitment letter sets forth the entire agreement between the
parties with respect to the matters addressed herein and supersedes all prior
communications, written or oral between you and us. This commitment letter may
be executed in any number of counterparts, each of which, when so executed,
shall be deemed to be an original and all of which, when taken together, shall
constitute one and the same commitment letter. Delivery of an executed
counterpart of a signature page to this commitment letter by electronic mail
shall be as effective as delivery of a manually executed counterpart of this
commitment letter. Your obligations under the paragraphs relating to payments,
indemnification, costs and expenses, confidentiality and jurisdiction shall
survive the expiration or termination of this commitment letter.

You and we irrevocably waive all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this commitment letter or the transactions
contemplated hereby or the actions of any of us in the negotiation,
administration, performance or enforcement hereof.



--------------------------------------------------------------------------------

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE TERM SHEET) AND THE CONFIDENTIAL
PAYMENT LETTER REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Please indicate your acceptance of the provisions hereof by signing the enclosed
copy of this commitment letter and the Confidential Payment Letter and returning
them to Michael McGovern, Sherwood Energy, LLC, 4 Houston Center, 1221 Lamar
Street, 10th Floor, Suite 1001, Houston, Texas, 77010 (email:
mcgovern@cadentenergy.com) at or before 5:00 p.m. CDT on May 4, 2010, the time
at which the Backstop Commitment (if not so accepted prior thereto) will expire.
If you elect to deliver this commitment letter by electronic mail, please
arrange for the executed original to follow by next-day courier.

 

Sincerely, SHERWOOD ENERGY, LLC By:  

/s/ Michael McGovern

Name:   Michael McGovern Title:   President

 

Accepted and agreed this     4th     day of     May     2010. ISSUER:   GeoMet,
Inc. By:  

/s/ J. Darby Seré

Name:  

J. Darby Seré

Title:  

President and CEO



--------------------------------------------------------------------------------

CONVERTIBLE REDEEMABLE PREFERRED STOCK

SUMMARY OF INDICATIVE TERMS AS OF MAY 3, 2010

THESE PROPOSED TERMS AND CONDITIONS ARE PROVIDED FOR DISCUSSION PURPOSES ONLY
AND DO NOT CONSTITUTE AN OFFER, AGREEMENT, COMMITMENT TO PURCHASE, OR COMMITMENT
TO SEEK INVESTMENT APPROVAL. THE ACTUAL TERMS AND CONDITIONS UPON WHICH SHERWOOD
ENERGY, LLC OR ITS AFFILIATE MIGHT OFFER FINANCING TO THE ISSUER ARE SUBJECT TO
SATISFACTORY COMPLETION OF DUE DILIGENCE, MANAGEMENT APPROVAL, SATISFACTORY
REVIEW OF DOCUMENTATION AND SUCH OTHER TERMS AND CONDITIONS AS ARE DETERMINED BY
SHERWOOD ENERGY, LLC.

 

Issuer:    GeoMet, Inc., a Delaware Corporation (the “Issuer” or the “Company”).
Investors:    Sherwood Energy, LLC, together with its affiliates (“Sherwood”).
Type of Security:    Shares of Convertible Redeemable Preferred Stock
(“Preferred Shares”). Amount of shares issued will be based on Offering Price
and subject to anti-dilution and other customary protections. Amount and
Purpose:    $40,000,000 (“Funding Amount”) to be used to repay a portion of the
Company’s senior secured credit facility. Sherwood Backstop Commitment:   
Sherwood agrees to provide a backstop commitment (“Commitment”) under which
Sherwood agrees to purchase up to $40,000,000 of Preferred Shares, subject to
the rate of subscription of the rights offering for which this Commitment is
being executed (the “Rights Offering”). Offering Price:    The offering price
will be $10 per Preferred Share (“Offering Price”). Sherwood nor its affiliates
have engaged and Sherwood agrees not to engage in any short sales of the
Issuer’s common stock (“Common Stock”) on or after November 17, 2009, until such
time as the Preferred Shares are converted into Common Stock or are redeemed as
provided below. Conversion Price:    The Conversion Price will be $1.30 per
share. The initial Conversion Price will be subject to adjustment as provided
below. Conversion:    The Preferred Shares shall be convertible at any time
after the closing date of the Rights Offering (the “Closing Date”), in whole or
in part, at the option of Sherwood. The Preferred Shares shall convert into
Common Stock, at the Conversion Price, based upon 100% of the Accrued Value (the
Funding Amount, plus PIK Preferred Shares, as defined below, at the Offering
Price, plus accrued but unpaid Dividends). The Conversion Price and resulting
number of common shares issued upon conversion of Preferred Shares shall be
adjusted to reflect stock splits and similar events and will be entitled to full
anti-dilution adjustments for any dividends paid on common stock in cash or in
common stock, the issuance of additional equity securities at a price less than
the Conversion Price (including rights and options but excluding any shares,
rights or options issued pursuant to the Company’s 2006 Long Term Incentive Plan
or any similar long term incentive plan subsequently approved by the Company’s
stockholders) on a “weighted average basis”, and the occurrence of material
corporate transactions at a per share valuation less than the Conversion Price.



--------------------------------------------------------------------------------

Optional Early Conversion:    The Issuer shall have the right, at any time after
three years from the Closing Date but no sooner than 90 days after a previous
Forced Conversion Notice to convert into Common Stock at the Conversion Price
the number of Preferred Shares to be converted as specified in the Forced
Conversion Notice and subject to the limitations as set forth herein; provided
that in order for the Issuer to exercise such option on the Forced Conversion
Notice Date, (i) the VWAP of the Common Stock must be greater than 225% of the
Conversion Price, for 20 out of the trailing 30 trading days ending on the last
trading day prior to a Forced Conversion Notice (the “Reference Period”). The
maximum number of shares of Common Stock to be issued to the holders of the
Preferred Shares subject to Optional Early Conversion in connection with any
Forced Conversion Notice Date will be equal to, either (i) in the case that the
VWAP of the Common Stock is greater than 225% but less than 250% of the
Conversion Price during the Reference Period, the greater of 3.0 million shares
of Common Stock, as adjusted for any Common Stock splits, Common Stock dividends
on Common Stock or a similar event subsequent to the Closing Date, or 10 times
the average daily trading volume (“ADTV”) of the Common Stock during the
Reference Period, or (ii) in the case that the VWAP of the Common Shares is
greater than or equal to 250% of the Conversion Price during the Reference
Period, the greater of 6.0 million shares of Common Stock, as adjusted for any
Common Stock splits, Common Stock dividends on Common Stock or similar event
subsequent to the Closing Date, or 10 times the ADTV of the Common Stock during
the Reference Period. Forced Conversion Notice Date:    To convert the Preferred
Shares into shares of Common Stock pursuant to the Optional Early Conversion,
the Issuer shall give written notice (a “Forced Conversion Notice”, and the date
of such notice, a “Forced Conversion Notice Date”) to each holder of Preferred
Shares stating that the Issuer elects to force conversion of such Preferred
Shares pursuant to the Optional Early Conversion and shall state therein (i) the
number of Preferred Shares to be converted, (ii) the VWAP of the Common Stock
during the Reference Period, and (iii) the Issuer’s computation of the number of
shares of Common Stock to be received by the holder upon the Conversion Date.
Dividends:    Dividends will be paid quarterly on the Preferred Shares (and any
PIK Preferred Shares, hereinafter defined), which in the Company’s sole
discretion and in any combination hereof, may be paid either in the form of
cash, in which case the applicable annual rate will be equal to 8.0% for the
first three years after closing and thereafter 9.6%, or, until the fifth
anniversary of the Closing Date, in additional Preferred Shares (“PIK Preferred
Shares”) in which case the applicable annual rate will be equal to 12.5%. All
dividends will be cumulative and all unpaid dividends will compound on a
quarterly basis at the 12.5% rate. Redemption:    If not converted, the
Preferred Shares (including any PIK Preferred Shares) will be redeemable upon a
Liquidation Event. In the absence of a Liquidation Event, if not converted, the
Preferred Shares (including any PIK Preferred Shares) will be redeemable, at the
option of Sherwood, in whole or in part, on or after eight (8) years from the
Closing Date, upon 30 days prior written notice to the Company by any holder of
the Preferred Shares electing to redeem.



--------------------------------------------------------------------------------

Redemption Price:    Upon any redemption of Preferred Shares by the Company, as
of the effective date of the redemption, the Company will pay to each holder of
Preferred Shares, including holders of PIK Preferred Shares, the Offering Price
per Preferred Share held plus any accrued but unpaid dividends. Backstop
Agreement:    Sherwood will be entitled to customary investor rights including,
but not limited to, piggyback rights, tag along rights, anti-dilution provisions
and covenants pursuant to a satisfactory backstop agreement (“Backstop
Agreement”). Preemptive Rights:    Sherwood will have the right to participate
(“Right of Participation”) in all future public and private debt securities
(excluding bank debt) or preferred equity securities issued by the Company after
the Closing Date in an amount not to exceed $30 million. Liquidation Preference:
   Upon the occurrence of any of the events that customarily would entitle the
holders of preferred stock to a liquidation preference (each such event, a
“Liquidation Event”), then holders of Preferred Shares will be entitled to
receive, prior and in preference to any payment, or segregation for payment, of
any consideration to any holder of any equity security of the Company, an amount
equal to the greater of (i) the Funding Amount, plus the PIK Preferred Shares at
the Offering Price, plus any accrued but unpaid Dividends and (ii) a per share
amount equal to any liquidation distribution payable with respect to shares of
common stock. The Preferred Shares will also rank senior to all other preferred
stock and other equity securities with respect to liquidation preference and
payment of dividends. Furthermore, the holders of the Preferred Shares will vote
as a class to approve the sale or the merger of the Company or the sale of
substantially all of the Company’s assets and the approval of such transaction
will require the consent of at least 66 2/3% of the holders. Board Rights:   
Sherwood shall be entitled to appoint two members to Issuer’s Board of Directors
for so long as Sherwood holds at least 40% of the Preferred Shares purchased in
this transaction (as adjusted for splits, reverese splits, stock dividends or
other recapitalizations). Issuer’s Board of Directors shall be comprised of not
more than nine members.



--------------------------------------------------------------------------------

Special Voting Rights Upon Default:    If Sherwood has declared an event of
default under the Backstop Agreement or any other material default under the
terms of the governing documents for the Preferred Shares occurs, the Issuer’s
Board of Directors will be expanded such that Sherwood and any other party to
the Backstop Agreement would be entitled to appoint such number of additional
directors as necessary to constitute a majority of the Board of Directors. This
result may also be accomplished by the Issuer securing the resignations of a
sufficient number of existing directors. Once the default(s) are cured or waived
(in the case of default under the Backstop Agreement), the board representation
will be reduced or increased to pre-default levels. In the event the default
continues for more than 12 months without being cured and the parties to the
Backstop Agreement have not agreed, in their sole discretion, to a waiver of
such default, the parties to the Backstop Agreement will have the right, acting
independently, to require the Company to purchase all their outstanding
Preferred Shares at the Offering Price including the PIK Preferred Shares plus
any accrued but unpaid Dividends. Furthermore, if for any reason, the Issuer is
not able to effectuate the expansion of the board and appointment of directors
contemplated, then the holders of the Preferred Shares who are parties to the
Backstop Agreement shall have the right to require that the Issuer immediately
redeem such Preferred Shares at the Redemption Price specified above. Covenants:
  

The Backstop Agreement will require the approval of the parties to the Backstop
Agreement, for so long as any one of them holds Preferred Shares with an
aggregate Offering Price that is greater than 30% of the aggregate Offering
Price of the Preferred Shares originally purchased, prior to the Company
undertaking certain material actions, including the following:

 

   •    incurrence of material debt;    •    issuance of equity securities
senior to or pari passu to Preferred Shares;    •    redemption or repurchases
of equity securities;    •    material acquisitions, or other fundamental change
transactions;    •    entering into any material transaction with a related
party;    •    any alteration or change in the rights, preferences or privileges
of the Preferred Stock on increase or decrease in the authorized number of
shares of Preferred Stock;    •    any amendment or waiver of any provision of
the Issuer’s articles of incorporation or bylaws that adversely affects the
rights of the Preferred Stock; or    •    any material change in the nature of
the Issuer’s business from a company engaged in the exploration, exploitation,
development and production of oil and natural gas and related activities.



--------------------------------------------------------------------------------

Conditions Precedent:    •    Completion of satisfactory title and environmental
due diligence;    •    Execution and delivery of an extension of the Company’s
senior debt facility on terms that are acceptable to Sherwood;    •   
Confirmation of the absence of any material adverse change in the Company and
its prospects;    •    Completion of satisfactory documentation pursuant to the
Backstop Agreement containing customary representations, warranties, conditions,
covenants, and indemnities; and    •    Resolution of the CNX litigation.

Fees and Expenses:    There will be an Initial Payment in the amount of $250,000
payable upon acceptance of a binding Financial Commitment Letter. In addition,
the Company will pay a Backstop Fee equal to $1,200,000 to Sherwood on the
Closing Date. The Initial Payment will be credited against the Backstop Fee due
to Sherwood at Closing. These fees are non-refundable. In the event that
Sherwood does not purchase a minimum of $30,000,000 of Preferred Shares, the
Company will pay Sherwood an Additional Backstop Fee of 3% of the difference
between $30,000,000 and the aggregate Offering Price of Preferred Shares
actually purchased. The Company will in all events reimburse Sherwood for all
expenses incurred in connection with this transaction. Further, whether or not
Sherwood makes an investment in the Company, the fees and expenses of Sherwood’s
counsel, including preparation of documentation and due diligence associated
with a potential investment in the Company by Sherwood, will be paid by the
Company. Sherwood’s counsel will draft the Backstop Agreement and the terms of
Preferred Shares in addition to performing all legal due diligence and reviewing
other documentation associated with any potential investment in the Company by
Sherwood. Subsequent to the Closing Date, any fees and expenses (including fees
and expenses of counsel) incurred in connection with any amendments to the
documentation and the enforcement or rights thereunder will be paid by the
Company. Confidentiality:    This Summary of Indicative Terms (this “Summary”)
is not a commitment by Sherwood to provide or arrange a financing and shall not
be disclosed to any person or persons other than Management or its advisors.
Sherwood acknowledges that after the binding Commitment Letter is accepted by
Issuer, Issuer will be required to file with the SEC the Commitment Letter and
this Summary as exhibits to a Form 8-K and Issuer will be required to disclose
the Commitment Letter and this Summary to its bank group. Governing Law:    The
transaction contemplated herein will be governed by the laws of the state of New
York and the parties hereto agree that proper venue would be in Harris County,
Texas. Jury trial to be waived by all parties.



--------------------------------------------------------------------------------

May 3, 2010

GeoMet, Inc.

909 Fannin Street

Suite 1850

Houston, TX 77002

Attention: J. Darby Seré

CONFIDENTIAL

Subject: $40,000,000 Backstop Commitment to Purchase Convertible Redeemable
Preferred Stock (“Preferred Stock”)

Gentlemen:

This letter is the Confidential Payment Letter referred to in the commitment
letter from Sherwood Energy, LLC (“Sherwood”) to GeoMet, Inc., a Delaware
corporation (“GeoMet” or the “Issuer”) dated May 3, 2010 (the “Commitment
Letter”), setting forth Sherwood’s commitment, subject to the terms and
conditions contained therein, to provide a backstop commitment (the “Backstop
Commitment”) to purchase up to $40,000,000 of Preferred Stock of GeoMet in the
event that GeoMet’s proposed rights offering of Preferred Stock to its current
stockholders (the “Rights Offering”) is not fully subscribed by such
stockholders. If not otherwise expressly defined herein, terms in this
Confidential Payment Letter shall have the meanings defined in the Commitment
Letter.

As an inducement to Sherwood to enter into the Commitment Letter, and as a
condition precedent to the effectiveness thereof, the Issuer agrees to pay to
Sherwood the following:

 

  1. a nonrefunable amount equal to $250,000, payable upon acceptance of the
commitment letter (to be credited against the amounts payable under section 2
below);

 

  2. a Backstop Fee in an amount equal to $1,200,000, payable at the Closing;

 

  3. if Sherwood does not purchase a minimum of $30,000,000 of Preferred Stock
in the Rights Offering pursuant to its Backstop Commitment, an Additional
Backstop Fee in an amount equal to 3% of the difference between $30,000,000 and
the aggregate purchase price of Preferred Stock actually purchased by Sherwood,
payable at the Closing;

 

  4. all attorneys’ fees, engineering fees, consultants’ fees, other
professional fees and out of pocket costs associated with the negotiation and
documentation of the Backstop Commitment and the Backstop Agreement incurred by
Sherwood, payable at the Closing, to the extent then invoiced, and thereafter as
invoiced.

The Issuer shall also pay the fees and expenses set forth in the Commitment
Letter, without set-off, deduction, recoupment or counterclaim and free and
clear of any and all taxes. The amount referred to in section 1 above shall be
paid to Sherwood in immediately available funds to an account to be specified by
Sherwood to you in writing. Such amounts shall be in addition to, and shall not
be credited against, any and all other fees and expenses that may be described
in any documentation relating to the Backstop Commitment or the Backstop
Agreement (except that the amount payable under section 1 above shall be
credited against the amount payable under section 2). Except as expressly set
forth above, the amounts paid under this Confidential Payment Letter shall not
be refundable under any circumstances.



--------------------------------------------------------------------------------

This Confidential Payment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by Sherwood and the
Issuer.

The terms of this Confidential Payment Letter shall be governed by the internal
laws of the State of New York. This Confidential Payment Letter may be signed in
one or more counterparts and shall not be deemed to be superseded by any other
letter or documentation, including any ultimate loan documentation for the
Backstop Commitment, unless such other letter or documentation is executed by
Sherwood and the Issuer, expressly makes reference to this Confidential Payment
Letter and states that this Confidential Payment Letter is superseded thereby.

If you are in agreement with the foregoing, please sign and return the enclosed
counterparts of this Confidential Payment Letter to us no later than 5:00 p.m.
CDT on May 4, 2010, whereupon this Confidential Payment Letter shall become
effective and shall constitute a binding agreement between Sherwood and the
Issuer.

 

Sincerely, SHERWOOD ENERGY, LLC By:  

/s/ Michael McGovern

Name:   Michael McGovern Title:   President

 

Accepted and agreed this     4th     day of     May     2010. ISSUER:   GeoMet,
Inc. By:  

/s/ J. Darby Seré

Name:  

J. Darby Seré

Title:  

President and CEO